Pee Curiam,
We are of opinion that the plaintiff was properly nonsuited by the court below. According to his own statement he had no case. He says in his testimony: “I was standing at the look-out corner of Twenty-first and Ridge road, when the car came down the Ridge, and I signaled the driver to stop. He stopped the car. By the time it came to me it had a little speed, but was moving so little that it would not be noticed. I was facing the left hand side of the car coming down, placed my left hand on the hand-rail and my right foot on the step, when I heard the brake go off, and before I had a firm footing the car moved, pulled me along, and broke my arm. I was dragged a short distance.”
We fail to find in this statement any evidence of negligence on the part of the defendant company. It is absurd to suppose that the mere taking off the brake of a slowly moving horse car would give it such a jerk at starting as would break a man’s arm. It may be that a prudent man would attempt to board a moving car, but it ought to be understood that he does so at his own risk. If, as was alleged, the conductor was inside the car at the time of the occurrence, it was not evidence of negligence on the part of the company. He cannot be on the platform at all times. His duty requires him to pass inside frequently to collect the fares. A passenger who attempts to get on board a car, especially if it is in motion, and the conductor inside, must be held to a reasonable degree of care. We would seriously inconvenience the traveling public were we to hold that the car should come to a dead stop until every passenger who gets on is seated. It would delay travel on street cars very seriously. Regard must be had, in all such *197cases, to the habits of passengers and their reasonable convenience. The unfortunate injury which the plaintiff sustained, in this instance, was manifestly the result of his own want of care.
Judgment affirmed.